Citation Nr: 0826237	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-30 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as due to 
herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1956 to 
December 1957 and from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The veteran testified before 
the undersigned Veterans Law Judge in May 2008; a transcript 
of that hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam sometime 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

2.  The competent medical evidence fails to demonstrate that 
peripheral neuropathy of the bilateral lower extremities 
manifested during the veteran's active duty service or is 
otherwise related to his active duty service, including 
exposure to Agent Orange.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service, or be due to any herbicide (Agent 
Orange) exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A January 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in January 2006 and May 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the January 2006 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein.  This letter 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2006 letter provided this notice to the 
veteran.  

The Board observes that the January 2006 letter was sent to 
the veteran prior to the March 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
veteran's claim was readjudicated after the May 2006 notice 
was sent and an August 2006 statement of the case was 
provided to the veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant and available VA 
and non-VA treatment records.  The Board acknowledges that 
the veteran has asserted treatment at the Boston VA Medical 
Center (MC) for the period from 1970 to 1972; however, a 
request for such records returned a negative reply.  February 
2007 Request for Information.  Under such circumstances, the 
Board concludes that any further requests for these records 
would be futile and that VA has satisfied its duty to assist 
the veteran in obtaining these records.  See 38 C.F.R. 
§ 3.159.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the 
present case, there is nothing in the record, other than the 
veteran's own lay statements, that suggests a link between 
his current peripheral neuropathy of the bilateral lower 
extremities and military service.  As such statements are not 
competent evidence indicating a nexus, the veteran has not 
satisfied all elements of McLendon.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  VA is therefore not 
required to provide him with a VA examination in conjunction 
with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends he is entitled to service connection for 
peripheral neuropathy of the bilateral lower extremities as a 
result of exposure to Agent Orange while serving in the 
Republic of Vietnam.  He testified at a May 2008 hearing that 
he began to experience burning sensations in his feet during 
service, and that shortly after service separation he sought 
treatment for these complaints as well as for numbness.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against this claim and 
his appeal is denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain diseases associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id. 

The veteran's service records demonstrate that he had service 
during the applicable period and that he was awarded the 
Vietnam Campaign Medal and Vietnam Service Medal.  More 
importantly though, his service treatment records contain 
multiple records of treatment administered in the Republic of 
Vietnam.  See Sick Call Record dated January 21, 1969; Sick 
Call Record dated March 3, 1969.  In light of such records, 
the Board is satisfied that there is sufficient evidence that 
the veteran was in the Republic of Vietnam during the 
presumptive period.  Thus, exposure to herbicides (Agent 
Orange) is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Diseases associated with exposure to Agent Orange include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes); Hodgkin's disease; 
multiple myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Entitlement to service connection for the above listed 
diseases on a presumptive basis requires that the above 
listed diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  

For purposes of the presumption outlined in 38 C.F.R. 
§ 3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) Note 2.  The Board notes that chronic 
peripheral neuropathy is different than acute and subacute 
peripheral neuropathy, and is not included in the list of 
presumptive diseases.  Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.  See 
Notice, 67 Fed. Reg. 121, 42,600-42,608 (June 24, 2002).

The veteran's service treatment records from both periods of 
his military service are negative for any complaints or 
findings of acute, subacute, or chronic peripheral 
neuropathy, or related symptoms.  Rather, the only lower 
extremity problems noted during either period of service are 
complaints of right foot tenderness in January 1969.  Sick 
Call Record dated January 21, 1969.  There was no mention of 
any burning sensation or numbness; the diagnosis was 
athlete's foot, quite severe.  Records show treatment with 
foot soaks and foot powder through January 25, 1969.  The 
veteran denied any "foot trouble" or "neuritis and 
paralysis" at his December 1969 separation medical 
examination, and clinical evaluation of the feet, lower 
extremities, and neurological system was normal.  

Post-service, the first documented medical evidence of 
complaints consistent with peripheral neuropathy, such as 
burning, tingling and numbness, is March 2002.  See Dr. 
Eneyni Treatment Report dated March 11, 2002.  At such time, 
the veteran reported a burning, paresthetic-type discomfort 
over his bilateral lower extremities lasting six weeks.  An 
April 2002 electromyography (EMG) study confirmed moderate 
polyneuropathy of the lower extremities.  EMG Study Report 
dated April 22, 2002.  Despite only reporting symptoms 
lasting six weeks in 2002, the Board acknowledges the 
veteran's testimony at the May 2008 hearing that he first 
experienced a burning sensation in his feet during service 
and that he sought treatment for such symptomatology in 1971.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the 
Board is required to address lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

While competent to provide lay evidence regarding 
symptomatology such as burning and numbness in his feet, see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994), the veteran does 
not have the medical training or expertise to state that such 
symptoms represent peripheral neuropathy.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Unfortunately, as noted 
above, VA has been unable to locate any treatment records for 
the period from 1970 to 1972.  However, the Board notes that 
the veteran filed a claim for compensation in July 1970 
asserting service connection for jungle rot on his feet; he 
did not indicate that he was being treated at a VA facility 
for any foot problems.  Moreover, when examined for claimed 
foot problems in September 1971, the examiner found no 
neurological problems, including sensory disturbances; there 
was also no evidence of any skin disease or other foot 
disorder.  VA Examination Report dated in September 1971.  
Finally, the veteran himself stated that no physician in the 
1970s told him that his foot complaints constituted 
peripheral neuropathy.  May 2008 Hearing Transcript, pp. 10-
11.  Rather, he testified that his physicians thought it was 
jungle rot.  Id.  

In light of the above, the Board concludes that despite the 
veteran's assertion that his symptoms began in 1971, the 
earliest competent evidence of peripheral neuropathy of the 
bilateral lower extremities is March 2002.  In this regard, 
the competent medical evidence fails to show that the veteran 
developed acute or subacute peripheral neuropathy within one 
year of his last exposure to Agent Orange in 1969.  Moreover, 
by definition that type of peripheral neuropathy would have 
resolved by the early 1970s; thus, even if the evidence 
demonstrated such disease, the veteran would only be entitled 
to service connection for any chronic residuals.  In the 
present case, the competent evidence reflects that the 
veteran did not seek treatment for symptoms associated with 
peripheral neuropathy for more than thirty years following 
service.  None of the competent medical evidence of record 
indicates that such complaints constitute residuals of acute 
or subacute peripheral neuropathy which manifested within one 
year of the veteran's last exposure to Agent Orange.  
Accordingly, service connection for peripheral neuropathy is 
not warranted on a presumptive basis.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  As 
such, the Board must determine whether the veteran has 
chronic peripheral neuropathy that is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), 
including as due to prior exposure to herbicide agents that 
were used in Vietnam.

As discussed above, the veteran's post-service medical 
records are silent for any complaints of symptoms associated 
with peripheral neuropathy or a diagnosis of peripheral 
neuropathy for more than thirty years after service 
separation.  Moreover, the veteran's own current lay 
assertions that he experienced symptoms prior to 2002 are not 
consistent with the contemporaneous medical evidence of 
record or the veteran's own statements immediately following 
service.  See Claim for VA Compensation received July 15, 
1970.  Under these circumstances, the Board finds the 
significant lapse in time between the veteran's active 
military service and the first evidence of complaints and a 
diagnosis of peripheral neuropathy weighs heavily against the 
veteran's claim that his current disability is related to 
service.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The veteran has submitted a number of current medical records 
in support of his claim; VA treatment records have also been 
obtained.  As previously noted, a private treatment record 
indicated that the veteran had complained of burning 
paresthetic-type discomfort for only six weeks; no 
etiological opinion was provided.  Dr. Eneyni Treatment 
Report dated March 11, 2002.  An April 2006 VA neurology 
consultation notes the veteran's history of complaints since 
Vietnam, however, no opinion is provided as to whether the 
veteran's peripheral neuropathy began during service or is 
the result of any herbicide exposure.  VA Neurology 
Consultation dated April 11, 2006.  Finally, an August 2007 
VA neurology consultation indicates that the veteran has 
idiopathic axonal polyneuropathy.  VA Neurology Consultation 
dated August 7, 2007.  A history of alcohol use (four to five 
years) and Agent Orange exposure is noted; however, the 
neurologist stated that it is "[u]nclear as to the extent 
[alcohol]...or Agent orange [sic] exposure may have 
contributed."  



The Board acknowledges that the August 2007 VA neurology 
consultation mentions "Agent Orange" and "contributed" in 
the same sentence.  However, any medical evidence should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words.  See Lee v. 
Brown, 10 Vet. App. 336 (1997).  A careful review of the 
neurologist's statement reveals that he fails to suggest even 
a possible link between Agent Orange exposure and peripheral 
neuropathy of the bilateral lower extremities.  In this 
regard, the Board notes that the use of the term "unclear" 
indicates that the neurologist has no medical opinion as to 
the etiology of the veteran's disability.  Instead, his 
statement expresses complete uncertainty and therefore does 
not even rise to the level of a speculative medical opinion 
sufficient to warrant further inquiry.  See McLendon, supra.

In granting service connection, the Board may not rely on 
conclusions based on its own medical judgment.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Rather, it must rely on 
the competent medical evidence of record.  In the present 
case, none of the competent medical evidence of record 
indicates that the veteran's current peripheral neuropathy of 
the bilateral lower extremities is related to his military 
service, including exposure to Agent Orange during the second 
period of service.  
While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).

In sum, although the veteran served honorably in Vietnam, the 
competent evidence in this matter does not support a finding 
that peripheral neuropathy of the bilateral lower extremities 
began during service or as a consequence of Agent Orange 
exposure.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt rule does not apply and 
his appeal must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as due to 
herbicide (Agent Orange) exposure, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


